DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 08/17/2022 has been entered. Claims 1-4,6-9,13-16,18-22 and 24 have been amended. No Claim has been canceled in this amendment. No New Claim has been added in this amendment. Claims 1-24 are still pending in this application, with claims 1,7,13 and 19 being independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 17, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to rejection of Claims 1,3,5-7,10-11,13-15,17,19 and 21-28 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claims 3,9,15 and 21 are objected to because of the following informalities:
In claim 3, line 6, “in response to failure of” should read “in response to identified failure of”
In claim 9, line 6, “in response to synchronize” should read “in response to identified failure of the restart to synchronize” 
In claim 15, line 8, “in response to failure of” should read “in response to identified failure of”
In claim 21, line 7, “in response to failure of” should read “in response to identified failure of”
Appropriate correction is required.

Allowable Subject Matter
Claims 3,9,15 and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or suggest, in combination with the rest of the limitations in the claims, the claimed limitations of “not starting back-off counter when synchronization of the contention window back-off fails”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,7,13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia (R1-157130-IDS, hereinafter referred to as “Nokia”) in view of KWAK et al. (US 2018/0084432 Al, hereinafter referred to as “Kwak”) and further in view of GUIGNARD et al. (WO 2015/185526 Al, hereinafter referred to as “Guignard”).

Regarding claims 1,7,13 and 19, Nokia discloses a method and an apparatus of (Nokia Page:2 Fig.2 The eNB (i.e. apparatus)) wireless communication, comprising: detecting, by a transmitting node (Nokia Page:2 Fig.2 Section:2.1 The eNB performs LBT procedure which requires to measure signal during CCA period) of a plurality of nodes configured into a coordinated group of nodes (Nokia Page:2 Fig.2 Section:2.1 The eNBs are synchronized (i.e. coordinated) for frequency use using LBT procedure), neighboring signals occupying a shared communication channel (Nokia Page:3 Section:2.1 Step:2 The eNB senses the channel as occupied) prior to completion of a contention window back-off countdown for a listen before talk (LBT) procedure of the transmitting node (Nokia Page:2 Section:2.1 The carrier sensing is performed during back-off period); 
pausing, by the transmitting node, the contention window back-off countdown at a first contention window counter value in response to detection of the neighboring signals (Nokia Page:3 Section:2.1 Step:2 The eNBs sense the channel as occupied and stop counting down the random backoff (i.e. pause)). 
Nokia does not explicitly disclose identifying, by the transmitting node, a next synchronization boundary after detection of the neighboring signals.
However, Kwak from the same field of invention discloses identifying, by the transmitting node, a next synchronization boundary after detection of the neighboring signals (Kwak Fig.29 Para[0177] All nodes self-defer to the LBT synchronization boundary after CCA countdown).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nokia to have the feature of “identifying, by the transmitting node, a next synchronization boundary after detection of the neighboring signals” as taught by Kwak. The suggestion/motivation would have been to provide a mechanism to efficiently share radio channel in unlicensed band (Kwak Para[0005]).

Nokia in view of Kwak does not explicitly disclose electing, by the transmitting node, to restart the contention window back-off countdown at the next synchronization boundary, wherein the electing to restart the contention window back-off countdown includes determining, by the transmitting node, to continue to perform the contention window back-off countdown using the first contention window counter value or to redraw a new pseudo-random contention window value.
However, Guignard from the same field of invention discloses electing, by the transmitting node, to restart the contention window back-off countdown at the next synchronization boundary (Guignard Fig.2 Page:3 Due to the contention, the backoff timer is suspended), wherein the electing to restart the contention window back-off countdown includes determining, by the transmitting node, to continue to perform the contention window back-off countdown using the first contention window counter value (Guignard Fig.2 Page:3 The backoff timer is resumed at the end of DIFS (i.e. synchronization boundary) to align all nodes) or to redraw a new pseudo-random contention window value (Not given patentable weight due to non-selective option in the claim).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nokia and Kwak to have the feature of “electing, by the transmitting node, to restart the contention window back-off countdown at the next synchronization boundary, wherein the electing to restart the contention window back-off countdown includes determining, by the transmitting node, to continue to perform the contention window back-off countdown using the first contention window counter value” as taught by Guignard. The suggestion/motivation would have been to provide collision avoidance mechanism using collaborative access (Guignard Page:5 Lines:27-30).

Specifically for claim 19, Kwak discloses the apparatus that includes a processor (Kwak Fig.34 Ref:210 Para[0195] The processor) and memory (Kwak Fig.34 Ref:230 Para[0195] The memory).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nokia and Guignard to have the feature of “a processor and a memory of the apparatus” as taught by Kwak. The suggestion/motivation would have been to provide a mechanism to efficiently share radio channel in unlicensed band (Kwak Para[0005]).



Claims 2,8,14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia in view of Kwak, Guignard and further in view of Tao et al. (US 2018/0152969 Al, hereinafter “Tao”).
	
Regarding claims 2,8,14 and 20, Nokia in view of Kwak and Guignard discloses the method and the apparatus as explained above for Claim 1. Nokia in view of Kwak and Guignard does not explicitly disclose wherein the determining, by the transmitting node, to continue to perform the contention window back-off countdown using the first contention window counter value includes: identifying an expected pseudo-random contention window value; and determining a likelihood that one or more neighboring nodes  of the transmitting node, using the expected pseudo-random contention window value, will block success of the LBT procedure of one or more nodes of the plurality of nodes of the coordinated group of nodes.
However, Tao from a similar field of invention discloses wherein the determining, by the transmitting node, to continue to perform the contention window back-off countdown using the first contention window counter value includes: identifying an expected pseudo-random contention window value; and determining a likelihood that one or more neighboring nodes  of the transmitting node, using the expected pseudo-random contention window value, will block success of the LBT procedure of one or more nodes of the plurality of nodes of the coordinated group of nodes (Tao Fig.1 Para[0051-54] The contention window size (i.e. random backoff) is determined using congestion state parameter and comparing it to a predefined threshold. The collision probability (i.e. likelihood) is determined).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nokia, Kwak and Guignard to have the feature of “wherein the determining, by the transmitting node, to continue to perform the contention window back-off countdown using the first contention window counter value includes: identifying an expected pseudo-random contention window value; and determining a likelihood that one or more neighboring nodes  of the transmitting node, using the expected pseudo-random contention window value, will block success of the LBT procedure of one or more nodes of the plurality of nodes of the coordinated group of nodes” as taught by Tao. The suggestion/motivation would have been to effectively trigger and properly configure the contention window size (Tao Para[0014]).



Claims 4,10,16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia in view of Kwak, Guignard and further in view of Yin et al. (US 2017/0041951 Al, hereinafter “Yin”).
	
Regarding claims 4,10,16 and 22, Nokia in view of Kwak and Guignard discloses the method and the apparatus as explained above for Claim 1. Nokia in view of Kwak and Guignard does not explicitly disclose wherein the determining, by the transmitting node, to redraw the new pseudo-random contention window value includes: comparing the first contention window counter value to an average value of a current contention window size; redrawing the new pseudo-random contention window value in response to the average value exceeding the first contention window counter value; and restarting the contention window back-off countdown using the new pseudo-random contention window value in response to the redrawing.
However, Yin from a similar field of invention discloses wherein the determining, by the transmitting node, to redraw the new pseudo-random contention window value includes: comparing the first contention window counter value to an average value of a current contention window size; redrawing the new pseudo-random contention window value in response to the average value exceeding the first contention window counter value; and restarting the contention window back-off countdown using the new pseudo-random contention window value in response to the redrawing (Yin Para[0095] The backoff counter alignment (i.e. restart) is performed after comparing it to a threshold which can be half of the initial CWS (i.e. average value)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nokia, Kwak and Guignard to have the feature of “wherein the determining, by the transmitting node, to redraw the new pseudo-random contention window value includes: comparing the first contention window counter value to an average value of a current contention window size; redrawing the new pseudo-random contention window value in response to the average value exceeding the first contention window counter value; and restarting the contention window back-off countdown using the new pseudo-random contention window value in response to the redrawing” as taught by Yin. The suggestion/motivation would have been to ensure fairness among LAA cells (Yin Para[0040]).



Claims 5,11,17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia in view of Kwak, Guignard, Yin and further in view of Asmar (US 2020/0217942 Al, hereinafter “Asmar”).
	
Regarding claims 5,11,17 and 23, Nokia in view of Kwak, Guignard and Yin discloses the method and the apparatus as explained above for Claim 1. Nokia in view of Kwak, Guignard and Yin does not explicitly disclose semi-statically selecting, by the transmitting node, to one of: activate or deactivate the comparing, the redrawing, and the restarting the contention window back-off countdown, wherein the semi-static selection occurs no more than once every predetermined threshold of time.
However, Asmar from a similar field of invention discloses semi-statically selecting, by the transmitting node, to one of: activate or deactivate the comparing, the redrawing, and the restarting the contention window back-off countdown, wherein the semi-static selection occurs no more than once every predetermined threshold of time (Asmar Para[0003] The values of current and reference RSSIs measured in a time period is compared and activation of a system operation is performed accordingly).


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nokia, Kwak, Guignard and Yin to have the feature of “semi-statically selecting, by the transmitting node, to one of: activate or deactivate the comparing, the redrawing, and the restarting the contention window back-off countdown, wherein the semi-static selection occurs no more than once every predetermined threshold of time” as taught by Asmar. The suggestion/motivation would have been to activate safety measures (Asmar Para[0040]).



Claims 6,12,18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia in view of Kwak, Guignard and further in view of Huang et al. (US 2017/0070911 Al, hereinafter “Huang”).
	
Regarding claims 6,12,18 and 24, Nokia in view of Kwak and Guignard discloses the method and the apparatus as explained above for Claim 1. Nokia in view of Kwak and Guignard does not explicitly disclose wherein the determining, by the transmitting node, to continue to perform the contention window back-off countdown using the first contention window counter value includes: calculating an average sensing time experienced by the transmitting node for accessing the shared communication channel, wherein the average sensing time is calculated over a long term window; and restarting the contention window back-off countdown using the first contention window counter value in response to the average sensing time exceeding a predetermined average sensing time threshold; or refraining from restarting the contention window back-off countdown using the first contention window counter value in response to the predetermined average sensing time threshold exceeding the average sensing time.
However, Huang from a similar field of invention discloses wherein the determining, by the transmitting node, to continue to perform the contention window back-off countdown using the first contention window counter value includes: calculating an average sensing time experienced by the transmitting node for accessing the shared communication channel, wherein the average sensing time is calculated over a long term window (Huang Para[0022-24] A moving average (i.e. average sensing time) is defined over a predetermined interval (i.e. long term window)); and restarting the contention window back-off countdown using the first contention window counter value in response to the average sensing time exceeding a predetermined average sensing time threshold (Not given patentable weight due to non-selective option in the claim); or refraining from restarting the contention window back-off countdown using the first contention window counter value in response to the predetermined average sensing time threshold exceeding the average sensing time (Huang Para[0022-24] The determined metric is compared to a defined (i.e. predetermined) threshold and affirmative packet detection is indicated for contention).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nokia, Kwak and Guignard to have the feature of “wherein the determining, by the transmitting node, to continue to perform the contention window back-off countdown using the first contention window counter value includes: calculating an average sensing time experienced by the transmitting node for accessing the shared communication channel, wherein the average sensing time is calculated over a long term window; and restarting the contention window back-off countdown using the first contention window counter value in response to the average sensing time exceeding a predetermined average sensing time threshold” as taught by Huang. The suggestion/motivation would have been to have better performance by using adaptive sensing time for channel access (Huang Para[0016]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2021/0352582 to Zeng (Paragraph:66).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415